
	
		I
		111th CONGRESS
		2d Session
		H. R. 4736
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  student loan forgiveness for certain individuals employed in advanced energy
		  professions.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Education Loan Forgiveness Act
			 of 2010.
		2.Energy Education
			 Loan ForgivenessPart B of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is
			 amended by inserting after section 428L the following new section:
			
				428M.Energy
				Education Loan Forgiveness
					(a)PurposeThe
				purposes of this section are—
						(1)to encourage individuals to enter and
				continue in advanced energy professions; and
						(2)to reward such
				individuals for their service in advanced energy professions by reducing the
				burden of student loan debt.
						(b)Program
				Authorized
						(1)Loan forgiveness
				authorizedThe Secretary is authorized to forgive, in accordance
				with this section, the student loan obligation of a borrower, in the amount
				specified in
				subsection (c), who—
							(A)has been employed for at least one calendar
				year after the date of enactment of the Energy Education Loan Forgiveness Act of
				2010 as a full-time skilled energy worker trained in an industry
				that focuses on advanced energy (as defined in
				subsection (f)); and
							(B)is not in default
				on a loan for which the borrower seeks forgiveness.
							(2)Method of loan
				forgivenessTo provide loan forgiveness under
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made, insured, or guaranteed under this part (other than an excepted PLUS
				loan (as such term is defined in section 493C(a))); and
							(B)to cancel a
				qualified loan amount for a loan made under part D or part E of this title
				(other than such an excepted PLUS loan).
							(c)Qualified Loan
				AmountThe Secretary shall, from funds appropriated under
				subsection (h), forgive the loan
				obligation of a borrower in accordance with this section and in the following
				increments:
						(1)After the first calendar year of employment
				described in
				subsection (b)(1), not more than
				$2,000 of the loan obligation of the borrower that is outstanding after the
				completion of such calendar year.
						(2)After the second such year of employment,
				not more than $2,500 of the loan obligation of the borrower that is outstanding
				after the completion of such year.
						(3)After the third such year of employment,
				not more than $3,000 of the loan obligation of the borrower that is outstanding
				after the completion of such year.
						(4)After the fourth such year of employment,
				not more than $4,500 of the loan obligation of the borrower that is outstanding
				after the completion of such year.
						(5)After the fifth such year of employment,
				not more than $5,000 of the loan obligation of the borrower that is outstanding
				after the completion of such year.
						(d)PriorityThe
				Secretary shall grant loan forgiveness under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
					(e)Ineligibility
				for double benefitsNo borrower may, for the same service,
				receive a reduction of loan obligations under both this section and section
				428K or 455(m).
					(f)DefinitionsIn this section:
						(1)Advanced
				energyThe term
				advanced energy shall have the meaning given such term by the
				Secretary pursuant to
				subsection (g).
						(2)Industry that
				focuses on advanced energyThe term industry that focuses on
				advanced energy means an industry the primary purpose of which is to
				develop, produce, and distribute advanced energy (as defined by the Secretary
				in accordance with
				subsection (g)), and includes the
				following industries:
							(A)Alternative
				energy, including wind and solar energy.
							(B)Nuclear
				energy.
							(C)Energy efficient
				construction, retrofitting, and design.
							(D)Sustainable energy
				technologies, including chemical technology, nanotechnology, and electrical
				technology.
							(E)Water and energy
				conservation.
							(F)Recycling and
				waste reduction.
							(G)Advanced
				agriculture and farming.
							(H)Carbon
				sequestration and storage.
							(I)Natural gas drilling.
							(J)Clean coal
				production.
							(3)Skilled energy
				workedThe term skilled energy worker shall have the
				meaning given such term by the Secretary pursuant to
				subsection (g).
						(g)Regulations
						(1)In
				generalThe Secretary is authorized to issue such regulations as
				may be necessary to carry out this section.
						(2)Consultation
				with Secretary of EnergyThe Secretary shall coordinate with the
				Secretary of Energy to promulgate regulations to define, for the purpose of
				awarding loan forgiveness under this section, the term advanced
				energy, the term skilled energy worker, and each of the
				categories of industries that focus on advanced energy that are listed under
				subsection (f)(2).
						(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal year 2011 and each of
				the 5 succeeding fiscal
				years.
					.
		
